COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-06-094-CV
 
IN RE JACQUELINE RUTLEDGE
HENDERSON                               RELATOR
 
                                               -----------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied. 
In addition, this court vacates its March 17, 2006 order staying
respondent=s March 9, 2006 Clarification
Order and all related orders or proceedings in cause number CV03-52035-CCL. 
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
PANEL B:   DAUPHINOT, HOLMAN, and
GARDNER, JJ. 
 




DELIVERED: April 24, 2006




    [1]See
Tex. R. App. P. 47.4.